DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  
As to claim 17: It recites “ the resistive pressure sensing device comprises of;” in line 5, wherein “;” should be changed to ---:---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “the electronic sensor controller for quantitatively determining, from a change in a measured amplitude of resistance of a sampled intersection of a conductive support layer path and a conductive pressure layer path” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
	As to claims 2-7, 9-16: Claims 2-7, 9-16 are dependent claims of claim 1. Therefore, claims 2-7, 9-16 are rejected with same rationale as claim 1.
As to claim 17: The newly added limitation “the electronic sensor controller for quantitatively determining, from a change in a measured amplitude of resistance of a sampled intersection of a conductive support layer path and a conductive pressure layer path” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter.
As to claims 18-21: Claims 18-21 are dependent claims of claim 17. Therefore, claims 18-21 are rejected with same rationale as claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1).
As to claim 1: Wang discloses a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface (Figs. 1-11, a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of “a pressure receiving surface 12”; Abstract, ¶0002-0008, 0023, 0033-037, wherein “a pressure I” is applied to “a pressure receiving surface 12”of “a flexible pressure panel 1”), the system being comprised of:
(a) a resistive pressure sensing device and an electronic sensor controller (Figs. 1-11, “a resistive pressure sensing device 100” and “an electronic sensor controller 3”; Abstract, ¶0002-0005, 0024, 0033); 
(b) the resistive pressure sensing device comprised of: 
(1) a support panel adjacent and parallel to a flexible pressure panel (Figs. 1-14, “a support panel 2” adjacent and parallel to the flexible pressure panel 1; ¶0023-0025); 
(2) the flexible pressure panel having a support panel facing surface that is opposite and parallel to the pressure receiving surface of the flexible pressure panel (Figs. 1-11, the flexible pressure panel 1 having “a support panel facing surface 11” that is opposite and parallel to the pressure receiving surface of the flexible pressure panel; ¶0023, wherein the electrode bonding surface 11 represents the support panel facing surface); 
(3) a pressure panel electrode layer attached to the support panel facing surface of the flexible pressure panel, where the pressure panel electrode layer is comprised of at least one conductive pressure layer path having an electronic connection to the electronic sensor controller, and wherein the pressure panel electrode layer is optically transparent and comprises a conductive material selected from the group consisting of indium- tin-oxide, indium-zinc-oxide, indium-tin-zinc-oxide, polystyrene sulfonate, polv(3,4-ethvlenedioxvthiophene), carbon nanoparticles, carbon nanotubes, graphene, metal nanoparticles, metal nanowires, metal nanoqrid, metal mesh, conductive polymer, nanoparticles, conductive polymer nanoporous network, and mixtures thereof (Figs. 1-11, “a pressure panel electrode layer 13” attached to the support panel facing surface 11 of the flexible pressure panel 1, where the pressure panel electrode layer is comprised of “at least one conductive pressure layer path S11-S16” having an electronic connection to the electronic sensor controller; ¶0002, 0023, 0034, “a first electrode pattern 13a that comprises an ITO transparent conductive layer having a continuous planar structure”);
(4) a support panel electrode layer attached to a flexible pressure panel facing surface of the support panel, where the support panel electrode layer is comprised of at least one conductive support layer path having an electronic connection to the electronic sensor controller (Figs. 1-11, “a support panel electrode layer 22” attached to a flexible pressure panel facing surface of the support panel, where the support panel electrode layer is comprised of “at least one conductive support layer path S1’-S16’” having an electronic connection to the electronic sensor controller; ¶0025);
(6) an angle of intersection between the at least one conductive pressure layer path and the at least one conductive support layer path in the x-y coordinate plane (Figs. 1-11 show an angle of intersection between the at least one conductive pressure layer path and the at least one conductive support layer path in the x-y coordinate plane; Abstract, ¶0023-0025, 0033); and 
29(7) an insulating space located between the pressure panel electrode layer and the support panel electrode layer (Figs. 1-11; “an insulating space 6” located between the pressure panel electrode layer and the support panel electrode layer; ¶0027); and 
(c) the electronic sensor controller for quantitatively determining, from a change in a measured amplitude of resistance of a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection (Figs. 5-11, the electronic sensor controller 3 for quantitatively determining, from a change in a measured amplitude of resistance of “a sampled intersection I/P1/P2” of “a conductive support layer path S11’-S16’ and “a conductive pressure layer path S11-S16, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection Abstract, ¶0002, 0008, 0023-0025, 0033-0037, wherein variations of resistances of the touch position on a sampled intersection of a conductive support layer path and a conductive pressure layer path represents a measured amplitude of resistance).
Wang does not expressly disclose at least one operating instruction stored in a computer-readable medium of the electronic sensor controller; and the support panel electrode layer is optically transparent and comprises a conductive material selected from the group consisting of indium- tin-oxide, indium-zinc-oxide, indium-tin-zinc-oxide, polystyrene sulfonate, poly(3,4- ethylenedioxythiophene), carbon nanoparticles, carbon nanotubes, graphene, metal nanoparticles, metal nanowires, metal nanogrid, metal mesh, conductive polymer nanoparticles, conductive polymer nanoporous network, and mixtures thereof; (5) either the at least one conductive pressure layer path or the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end by a conductive connector, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap; wherein the sampled intersection of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive support layer path or conductive pressure layer path facing the at least one conductive line of the plurality of discrete conductive lines. However, Oda teaches a resistive film system comprises at least one operating instruction stored in a computer-readable medium of an electronic sensor controller and a pressure conductive electrode and a support panel electrode is optically transparent and comprises conductive material selected from the group consisting of indium- tin-oxide, indium-zinc-oxide, indium-tin-zinc-oxide, polystyrene sulfonate, poly(3,4- ethylenedioxythiophene), carbon nanoparticles, carbon nanotubes, graphene, metal nanoparticles, metal nanowires, metal nanogrid, metal mesh, conductive polymer nanoparticles, conductive polymer nanoporous network, and mixtures thereof; (5) either the at least one conductive pressure layer path or the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end by a conductive connector, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap; wherein the sampled intersection of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive support layer path or conductive pressure layer path facing the at least one conductive line of the plurality of discrete conductive lines (Figs. 1-7, 15, 33, 46-58, “a resistive film system 1” comprises at least one operating instruction stored in “a computer-readable medium 21/34” of “an electronic sensor controller 40”; and “a pressure panel electrode layer 14” including “at least one conductive pressure layer path Y1-Y64” and “a support panel electrode layer 12” including “at least one conductive support layer path X1-X128”, wherein the pressure panel electrode layer and the support panel electrode layer are optically transparent and comprises conductive material selected from the group consisting of indium- tin-oxide, indium-zinc-oxide, indium-tin-zinc-oxide, polystyrene sulfonate, poly(3,4- ethylenedioxythiophene), carbon nanoparticles, carbon nanotubes, graphene, metal nanoparticles, metal nanowires, metal nanogrid, metal mesh, conductive polymer nanoparticles, conductive polymer nanoporous network, and mixtures thereof; (5) either the at least one conductive pressure layer path or the at least one conductive support layer path having “a plurality of discrete conductive lines y1-y64, x1-x128” electrically joined at “a path connector end by a conductive connector 22, 31”, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap; wherein “a sampled intersection Smin” of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive support layer path or conductive pressure layer path facing the at least one conductive line of the plurality of discrete conductive lines; ¶0099, 0114, 0109-0111, 0119, 0126-0129, 0137-0138, 253, 0306-0386). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to implement a computer-readable medium for storing at least one operating instruction and select ITO material for the support panel electrode layer, such that the support panel electrode layer is optically transparent and comprises a conductive material selected from the group consisting of indium- tin-oxide, indium-zinc-oxide, indium-tin-zinc-oxide, polystyrene sulfonate, poly(3,4- ethylenedioxythiophene), carbon nanoparticles, carbon nanotubes, graphene, metal nanoparticles, metal nanowires, metal nanogrid, metal mesh, conductive polymer nanoparticles, conductive polymer nanoporous network, and mixtures thereof; (5) either the at least one conductive pressure layer path or the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end by a conductive connector, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap; and at least one operating instruction stored in a computer-readable medium of the electronic sensor controller for determining quantitatively determining, from a change in a measured amplitude of resistance of a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection, wherein the sampled intersection of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive support layer path or conductive pressure layer path facing the at least one conductive line of the plurality of discrete conductive lines as taught by Oda. The motivation would have been in order to provide a pointer detection apparatus and a pointer detection method of the cross point electrostatic coupling system using which a pointer can be detected at a higher speed and the pointer positioned on the conductor pattern is detected based on results of the correlation calculation carried out by the correlation calculation circuit (Oda: ¶0015-0016).
As to claim 3: Wang discloses the angle of intersection between the conductive pressure layer path and the conductive support layer path is orthogonal (Figs. 1-11).  
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Oda discloses claim limitation of the at least one conductive pressure layer path and the at least one conductive support layer path both have a plurality of discrete conductive lines electrically joined at a path connector end (Figs. 1-7 show the at least one conductive pressure layer path and the at least one conductive support layer path both have a plurality of discrete conductive lines electrically joined at “a path connector end 22/32”). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Wang discloses further comprising a spacer between the support panel facing surface and the pressure panel facing surface (Figs. 1-11).
As to claim 8: Wang discloses the resistive pressure sensing device is optically transparent (Figs. 1-11, ¶0023).
As to claim 16: Wang discloses an elasticity of the support panel is less than an elasticity of the flexible pressure panel (Figs. 3-7 show “an elasticity of the support panel 12 is less than an elasticity of the flexible pressure panel 11).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of Post et al (US 2015/0049056 A1).
As to claim 2: Wangs does not expressly disclose the at least one operating instruction is instead stored in a computer-readable storage medium of a host with an electronic connection to the electronic sensor controller. However, Post teaches a system comprises a resistive touch device coupled with a host, wherein the host comprises a computer-readable storage medium (Figs. 1-2, 19, 35-40, 48, a system comprises a resistive touch device coupled with “a host 4300”, wherein the host comprises “a computer-readable storage medium 4304/4306”; ¶0004, 0056, 0120-0149). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to rearrange the computer-readable storage medium in a host, such that the at least one operating instruction is instead stored in a computer-readable storage medium of a host with an electronic connection to the electronic sensor controller as taught by Post. The motivation would have been in order to find the dependence of the voltage level at a pickup location on the coordinates and input voltages at the touch points (Post: ¶0133).

Claim(s) 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of Kai et al (US 2013/0333922 A1).
As to claim 6: Wangs does not expressly disclose the flexible pressure panel is joined to the support panel through an attachment member. However, Kai teaches a resistive touch panel comprises a flexible pressure panel is joined to a support panel through an attachment member (Fig. 1, a resistive touch panel comprises “a flexible pressure panel 1” is joined to “a support panel 2” through “an attachment member 23”; Abstract, ¶0056-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to implement an attachment member into the resistive sensing device, such that the flexible pressure panel is joined to the support panel through an attachment member as taught by Kai. The motivation would have been in order to obtain a pressure sensitive function responsive even to input with a solid matter (Kai: Abstract, ¶0013).
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Kai further discloses claim limitation of the attachment member is attached on a lower edge to an outer edge of the flexible pressure panel facing surface of the support panel and attached on an upper edge to an outer edge of the support panel facing surface of the flexible pressure panel (Fig. 1). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 10: Wang does not expressly disclose a flexible electrode substrate attaching the pressure panel electrode layer to the support panel facing surface. However, Kai teaches a resistive touch panel comprises a flexible electrode substrate attaching the pressure panel electrode layer to the support panel facing surface (Fig. 1, a resistive touch panel comprises “a flexible electrode substrate 3” attaching a pressure panel electrode layer 5 to “a support panel facing surface 2”; Abstract, ¶0056-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to implement a flexible electrode substrate into the flexible pressure panel, such that the a flexible electrode substrate attaching the pressure panel electrode layer to the support panel facing surface as taught by Kai. The motivation would have been in order to obtain a pressure sensitive function responsive even to input with a solid matter (Kai: Abstract, ¶0013).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of Kung (US 2017/0031476 A1).
As to claim 9: Wangs does not expressly disclose a protective coating on the pressure receiving surface of the flexible pressure panel. However, Kung teaches a resistive sensing device comprises a protective coating on a pressure receiving surface of a flexible pressure panel (Figs. 1-2, a resistive sensing device comprises “a protective coating 346” on “a pressure receiving surface of a flexible pressure panel 326”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to implement a protective coating on the pressure receiving surface of the flexible pressure panel as taught by Kung. The motivation would have been in order to form a pressure sensor having a bottom electrode layer includes plural sub-electrodes (Kung: Abstract).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of Jonsson et al (US 2014/0054172 A1).
As to claim 11: Claim 11 is a dependent claim of claim 1. The prior art Oda further discloses claim limitation of each of the plurality of discrete conductive lines has the same width (Figs. 1, 10 shows each of the plurality of discrete conductive lines has the same width). 
Wangs does not expressly disclose the plurality of discrete conductive lines has the same width. However, Jonsson teaches a two-dimensional electrophoresis device comprises a plurality of discrete conductive lines has the same width (Figs. 1, 4, “a two-dimensional electrophoresis device 4” comprises “a plurality of discrete conductive lines has the same width; Abstract, ¶0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to have the plurality of discrete conductive lines has the same width as taught by Jonsson. The motivation would have been in order to provide uniform electrical field while avoiding excessive electrical current density in the individual electrodes (Jonsson: ¶0037). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of NAKAYAMA (US 2019/0354239 A1) and Jonsson et al (US 2014/0054172 A1).
As to claim 12: Wangs does not expressly disclose each of the plurality of discrete conductive lines is waved. However, Nakayama teaches a plurality of discrete conductive lines is waved (Fig. 5, “a plurality of discrete conductive lines 35” is waved; ¶0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to change shape of the plurality of discrete conductive lines to be waved as taught by Nakayama. The motivation would have been in order to adjust detection sensitivity of touch detection on a touch panel (Nakayama: Abstract).
Wangs and Nakayama do not expressly disclose the plurality of discrete conductive lines has the same width. However, Jonsson teaches a two-dimensional electrophoresis device comprises a plurality of discrete conductive lines has the same width (Figs. 1, 4, “a two-dimensional electrophoresis device 4” comprises a plurality of  discrete conductive lines has the same width; Abstract, ¶0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs and Nakayama to have the plurality of discrete conductive lines has the same width as taught by Jonsson. The motivation would have been in order to provide uniform electrical field while avoiding excessive electrical current density in the individual electrodes (Jonsson: ¶0037). 

Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of MA et al (CN 109856883 A).
As to claim 13: Claim 13 is a dependent claim of claim 1. The prior art Oda further discloses claim limitation of each of the plurality of discrete conductive lines is straight (Figs. 1-7 show each of the plurality of discrete conductive lines Y1-Y64 is straight).
Wangs does not expressly disclose each of the plurality of discrete conductive lines has different widths. However, Ma teaches a plurality of discrete conductive lines has different widths (Fig. 6, “a plurality of discrete conductive lines 211-212” has different widths; ¶0073). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to set the plurality of discrete conductive lines has different widths as taught by Ma. The motivation would have been in order to realize the multi-stage transparency display (Ma: ¶0035).
As to claim 15: Claim 15 is a dependent claim of claim 1. The prior arts Wang and Oda further disclose the insulating gap between two adjacent discrete conductive lines of the plurality of discrete conductive lines has a constant width (Wang: Figs. 3-4 show the insulating gap between two adjacent the plurality of conductive pressure layer paths has a constant width; Oda: Figs. 1-7 show the insulating gap between two adjacent discrete conductive lines of the plurality of discrete conductive lines has a constant width. 
Wangs does not expressly disclose two adjacent discrete conductive lines has a constant width. However, Ma teaches a plurality of discrete conductive lines, wherein an insulating gap between two adjacent discrete conductive lines of the plurality of discrete conductive lines has a constant width (Fig. 5, “a plurality of discrete conductive lines 212”, wherein an insulating gap between two adjacent discrete conductive lines of the plurality of discrete conductive lines has a constant width; ¶0029). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to set an insulating gap between two adjacent discrete conductive lines has a constant width, such that the insulating gap between two adjacent discrete conductive lines of the plurality of discrete conductive lines has a constant width as taught by Ma. The motivation would have been in order to realize the multi-stage transparency display (Ma: ¶0035).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1), hereinafter Wangs as applied to claim 1 above, and further in view of NAJAFI et al (US 2019/0094024 A1).
As to claim 14: Wangs does not expressly disclose at least one of the plurality of discrete conductive lines has a variable width along a length thereof. However, Najafi teaches at least one of a plurality of discrete conductive lines has a variable width along a length thereof (Fig. 11A, “a plurality of discrete conductive lines 356” has a variable width along a length thereof; ¶0098). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to apply various width for the plurality of discrete conductive lines, such that at least one of the plurality of discrete conductive lines has a variable width along a length thereof as taught by Najafi. The motivation would have been in order to form a plurality of discrete electrodes on a substrate and microstructure is formed adjacent to the discrete electrodes (Najafi: ¶0009).


Claim(s) 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1) and Dietz (US 2012/0050208 A1).
As to claim 17: Wang discloses a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface (Figs. 1-11, a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of “a pressure receiving surface 12”; Abstract, ¶0002-0008, 0023, 0033-037, wherein “a pressure I” is applied to “a pressure receiving surface 12”of “a flexible pressure panel 1”), the system being comprised of: 
(a) a resistive pressure sensing device and an electronic sensor controller(Figs. 1-11, “a resistive pressure sensing device 100” and “an electronic sensor controller 3”; Abstract, ¶0002-0005, 0024, 0033); 
(b) the resistive pressure sensing device comprised of; 
 (1) a support panel adjacent and parallel to a flexible pressure panel (Figs. 1-14, “a support panel 2” adjacent and parallel to the flexible pressure panel 1; ¶0023-0025); 
(2) the flexible pressure panel having a support panel facing surface that is opposite and parallel to the pressure receiving surface of the flexible pressure panel (Figs. 1-11, the flexible pressure panel 1 having “a support panel facing surface 11” that is opposite and parallel to the pressure receiving surface of the flexible pressure panel; ¶0023, wherein the electrode bonding surface 11 represents the support panel facing surface); 
(3) a pressure panel electrode layer attached to the support panel facing surface of the flexible pressure panel, wherein the pressure panel electrode layer is comprised of at least one conductive pressure layer path having an electronic connection to the electronic sensor controller; 
(3) a pressure panel electrode layer attached to the support panel facing surface of the flexible pressure panel, where the pressure panel electrode layer is comprised of at least one conductive pressure layer path having an electronic connection to the electronic sensor controller (Figs. 1-11, “a pressure panel electrode layer 13” attached to the support panel facing surface 11 of the flexible pressure panel 1, where the pressure panel electrode layer is comprised of “at least one conductive pressure layer path S11-S16” having an electronic connection to the electronic sensor controller; ¶0002, 0023, 0034, “a first electrode pattern 13a that comprises an ITO transparent conductive layer having a continuous planar structure”);
(4) a support panel electrode layer attached to a flexible pressure panel facing surface of the support panel, where the support panel electrode layer is comprised of at least one conductive support layer path having an electronic connection to the electronic sensor controller (Figs. 1-11, “a support panel electrode layer 22” attached to a flexible pressure panel facing surface of the support panel, where the support panel electrode layer is comprised of “at least one conductive support layer path S1’-S16’” having an electronic connection to the electronic sensor controller; ¶0025);
(6) an angle of intersection between the at least one conductive pressure layer path and the at least one conductive support layer path in the x-y coordinate plane (Figs. 1-11 show an angle of intersection between the at least one conductive pressure layer path and the at least one conductive support layer path in the x-y coordinate plane; Abstract, ¶0023-0025, 0033); and 
29(7) an insulating space located between the pressure panel electrode layer and the support panel electrode layer (Figs. 1-11; “an insulating space 6” located between the pressure panel electrode layer and the support panel electrode layer; ¶0027); and 
(c) the electronic sensor controller for quantitatively determining, from a change in a measured amplitude of resistance of a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection (Figs. 5-11, the electronic sensor controller 3 for quantitatively determining, from a change in a measured amplitude of resistance of “a sampled intersection I/P1/P2” of “a conductive support layer path S11’-S16’ and “a conductive pressure layer path S11-S16, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection Abstract, ¶0002, 0008, 0023-0025, 0033-0037, wherein variations of resistances of the touch position on a sampled intersection of a conductive support layer path and a conductive pressure layer path represents a measured amplitude of resistance).
Wang does not expressly disclose the system comprises at least one operating instruction stored in a computer-readable storage medium and 
(5) the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end by a conductive connector, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap,6Docket No. RET-CIP wherein the sampled intersection of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive pressure layer path. However, Oda teaches a resistive film system comprises at least one operating instruction stored in a computer-readable medium of an electronic sensor controller and (5) the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end by a conductive connector, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap, wherein the sampled intersection of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive pressure layer path, and the resistance of the sampled intersection decreased with an increase in a contact area of the sampled intersection (Figs. 1-7, 15, 33, 46-58, “a resistive film system 1” comprises at least one operating instruction stored in “a computer-readable medium 21/34” of “an electronic sensor controller 40”; and “a pressure panel electrode layer 14” including “at least one conductive pressure layer path Y1-Y64” and “a support panel electrode layer 12” including “at least one conductive support layer path X1-X128”; and (5) the at least one conductive support layer path having “a plurality of discrete conductive lines y1-y64, x1-x128” electrically joined at “a path connector end by a conductive connector 31”, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap; wherein “a sampled intersection Smin” of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive support layer path; ¶0099, 0114, 0109-0111, 0119, 0126-0129, 0137-0138, 253, 0306-0386). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to implement a computer-readable medium for storing at least one operating instruction and to form the conductive support layer path with a plurality of discrete conductive lines, such that the at least one operating instruction stored in a computer-readable medium of the electronic sensor controller for quantitatively determining, from a change in a measured amplitude of resistance of a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection, the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end by a conductive connector, wherein each discrete conductive line of the plurality of discrete conductive lines does not intersect each other and is separated from any adjacent conductive line with an insulating gap; wherein the sampled intersection of the conductive support layer path and the conductive pressure layer path is formed by direct contact of at least one conductive line of the plurality of discrete conductive lines with the conductive pressure layer path as taught by Oda. The motivation would have been in order to provide a pointer detection apparatus and a pointer detection method of the cross point electrostatic coupling system using which a pointer can be detected at a higher speed and the pointer positioned on the conductor pattern is detected based on results of the correlation calculation carried out by the correlation calculation circuit (Oda: ¶0015-0016).
Oda also discloses when the contact area increases at the sampled intersection, the more signal values are conducted (Figs. 56-58 shows when the contact area increases at the sampled intersection, the more signal values are conducted). Wang and Oda do not expressly disclose the resistance of the sampled intersection decreases with an increase in a contact area of the sampled intersection. However, Dietz teaches a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface, comprises a resistance of a sampled intersection decreases with an increase in a contact area of the sampled intersection (Figs. 1-3, “a system 100” for measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface, comprises a resistance of a sampled intersection decreases with an increase in a contact area of the sampled intersection, wherein when the more pressure of finger is applied to the pressure receiving surface, the contact area is increased; Abstract, ¶0001, 0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Oda to have the resistive pressure measuring device with a characteristic of the resistance of the sampled intersection decreases with an increase in a contact area of the sampled intersection as taught by Dietz. The motivation would have been in order to provide output in response to touch or other physically-applied inputs, a method of discerning one or more input locations on the resistive column-row matrix is provided (Dietz: ¶0003).
As to claim 21: Wang discloses an elasticity of the support panel is less than an elasticity of the flexible pressure panel (Figs. 3-7 show “an elasticity of the support panel 12 is less than an elasticity of the flexible pressure panel 11). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1) and Dietz (US 2012/0050208 A1), hereinafter Wang1 as applied to claim 17 above, and further in view of Jonsson et al (US 2014/0054172 A1).
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior art Oda further discloses claim limitation of each of the plurality of discrete conductive lines has the same width (Figs. 1, 10 shows each of the plurality of discrete conductive lines has the same width). 
Wang1 does not expressly disclose the plurality of discrete conductive lines has the same width. However, Jonsson teaches a two-dimensional electrophoresis device comprises a plurality of discrete conductive lines has the same width (Figs. 1, 4, “a two-dimensional electrophoresis device 4” comprises “a plurality of discrete conductive lines has the same width; Abstract, ¶0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang1 to have the plurality of discrete conductive lines has the same width as taught by Jonsson. The motivation would have been in order to provide uniform electrical field while avoiding excessive electrical current density in the individual electrodes (Jonsson: ¶0037). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1) and Dietz (US 2012/0050208 A1), hereinafter Wang1 as applied to claim 17 above, and further in view of NAKAYAMA (US 2019/0354239 A1) and Jonsson et al (US 2014/0054172 A1).
As to claim 19: Wang1 does not expressly disclose each of the plurality of discrete conductive lines is waved. However, Nakayama teaches a plurality of discrete conductive lines is waved (Fig. 5, “a plurality of discrete conductive lines 35” is waved; ¶0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to change shape of the plurality of discrete conductive lines to be waved as taught by Nakayama. The motivation would have been in order to adjust detection sensitivity of touch detection on a touch panel (Nakayama: Abstract).
Wang1 and Nakayama do not expressly disclose the plurality of discrete conductive lines has the same width. However, Jonsson teaches a two-dimensional electrophoresis device comprises a plurality of discrete conductive lines has the same width (Figs. 1, 4, “a two-dimensional electrophoresis device 4” comprises a plurality of  discrete conductive lines has the same width; Abstract, ¶0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang1 and Nakayama to have the plurality of discrete conductive lines has the same width as taught by Jonsson. The motivation would have been in order to provide uniform electrical field while avoiding excessive electrical current density in the individual electrodes (Jonsson: ¶0037). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Oda et al (US 2011/0148806 A1) and Dietz (US 2012/0050208 A1), hereinafter Wang1 as applied to claim 17 above, and further in view of MA et al (CN 109856883 A).
As to claim 20: Claim 20 is a dependent claim of claim 17. The prior art Oda further discloses claim limitation of each of the plurality of discrete conductive lines is straight (Figs. 1-7 show each of the plurality of discrete conductive lines Y1-Y64 is straight).
Wang1 does not expressly disclose each of the plurality of discrete conductive lines has different widths. However, Ma teaches a plurality of discrete conductive lines has different widths (Fig. 6, “a plurality of discrete conductive lines 211-212” has different widths; ¶0073). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang1 to set the plurality of discrete conductive lines has different widths as taught by Ma. The motivation would have been in order to realize the multi-stage transparency display (Ma: ¶0035).

Response to Arguments
Applicant’s arguments on March 24, 2022 have been considered but are moot in view of the new ground of rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693